Citation Nr: 0616086	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1992 to 
October 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision.  The 
veteran filed a notice of disagreement (NOD) in July 2004.  
The RO issued a statement of the case (SOC) in January 2005. 
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2005.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on this claim.

Service medical records (SMRs) reflect treatment and 
evaluation for bilateral knee problems from October 1993 to 
April 1994.  The veteran complained of bilateral knee pain 
since basic training that increased with running and during 
physical training exercises. Examination in October 1993 
revealed no noticeable swelling, no effusion, and stable 
ligaments.  A February 1994 medical record reports findings 
of valgus verrus, crepitus of both knees, compression test 
positive for the right knee.  The veteran was referred to 
physical therapy and prescribed Motrin.  He was placed on 
temporary profile from March 1994 to April 1994.  


In April 1994, the veteran was treated for bilateral knee 
pain and found to have patellofemoral joint symptoms.  It was 
noted that x-rays of the veteran's knees were taken in April 
1994 (although  no x-ray report is of record).  

Post service, the claims file includes a June 2004 letter in 
which  B. Peck, M.D,. indicated that the veteran had 
arthritis in both knees and advised that the veteran decrease 
certain activities which tended to worsen his arthritis.  No 
x-rays were provided.  The examiner provided no opinion with 
respect to the etiology of the arthritis affecting both 
knees.  

Hence, the record reflects that the veteran was treated for 
bilateral knee problems in service and that he has a current 
diagnosis of  arthritis of both knees (although not 
substantiated by x-rays).  Given those facts, and the 
veteran's assertions of a nexus between the two, the Board 
finds that a prima facie claim for service connection has 
been presented.  As such, a medical examination and opinion 
addressing the existence of current disability affecting each 
knee,  and the relationship, if any, between each diagnosed 
disability and service (to include the complaints noted 
therein) would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination of his knees, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that a  failure to report to any such scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655((2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo examination, 
the RO should request from the National Personnel Records 
Center (and any other appropriate sources) all outstanding 
service medical records pertaining to the veteran's knees, to 
include the report of any x-ray taken in April 1994.  The RO 
should follow the procedures of 38 C.F.R. § 3.159 (2005) as 
regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see also 38 
U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the  recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection, as appropriate.  
The RO should specifically request that the veteran authorize 
the RO to obtain any pertinent outstanding records of B. 
Peck, M.D., 1389 West Main Street, Waterbury, CT 06708.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the NPRC (or 
any other appropriate source(s)) all 
outstanding pertinent records of medical 
evaluation and/or treatment of the 
veteran's knees.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal.  The RO should specifically 
request that the veteran provide 
authorization to enable the RO to 
obtain any pertinent outstanding 
records of B. Peck, M.D., 1389 West 
Main Street, Waterbury, CT 06708.

The RO should ask the appellant to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, by a 
physician, at  an appropriate medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
should be accomplished and all clinical 
findings should be reported in detail. 

The examiner should specify all disability 
affecting each knee (to specifically 
include whether the veteran has arthritis 
of either or both knees).  

With respect to each diagnosed knee 
disability, e, the examiner should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is medically related to the 
veteran's active military service, to 
include complaints and findings noted in 
SMRs. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


